Citation Nr: 1114733	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a fractured right mandible.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office Center (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's current sleep apnea cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Sleep apnea was incurred in military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for sleep apnea because the claim is granted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from March 1985 to March 1988.  In November 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for sleep apnea.  In May 2009, the Board reopened the Veteran's claim and remanded it for further development, to include affording him a VA examination.  While in remand status, the Veteran asserted that his sleep apnea was caused or aggravated by his service-connected residuals of a right mandible fracture.  In September 2009, the Veteran underwent a VA examination.  The VA examiner did not render an opinion as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected residuals of a right mandible fracture.  In March 2010, the Board remanded the claim in order to afford the Veteran a VA examination in order to obtain a supplemental opinion.  In June 2010, the Veteran underwent a VA examination to ascertain whether his sleep apnea was caused or aggravated by his service-connected residuals of a fractured right mandible.  As such, the Board finds that the RO has substantially complied with the directives of the March 2010 remand and, thus, a remand for curative actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claim has been remitted to the Board for further appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 

C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In his January 1984 enlistment report of medical history, the Veteran indicated that he did not then have nor did he ever have frequent trouble sleeping.  In August 1985, the Veteran sought treatment for a right mandible fracture.  After his arrival at a dentist's office, a receptionist apparently called his name five times over a period of 30 minutes, but he did not respond.  Ultimately, it was determined that the Veteran had fallen asleep in the waiting room.  The Veteran's service treatment and personnel records were negative for complaints of or treatment for sleep apnea or symptoms thereof, including his December 1987 separation examination.

As demonstrated by a February 2000 VA treatment report, the Veteran appeared for a follow-up appointment for "severe obesity."  The assessment was severe obesity and "possible" sleep apnea.  Due to increased activity and portion control, the Veteran had lost 12 to 13 pounds, down from 313 pounds.  His main complaint was daytime sleepiness.  

After February 2000, the evidence of record demonstrates ongoing treatment for and diagnoses of obstructive sleep apnea, with the first formal sleep apnea diagnosis being rendered in April 2004.  As such, the requirement of a current diagnosis has been met.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In July 2003, the Veteran underwent a VA sleep disorder consultation.  The Veteran complained of excessive daytime sleepiness, loud snoring, gasping, and witnessed apneas.  The Veteran reported that his girlfriend witnessed his apneas since 1985 when he enlisted.

In August 2004, the Veteran submitted his initial claim of entitlement to service connection for sleep apnea.  Therein, the Veteran claimed that he experienced 

difficulty staying awake during his Basic Training, formation, and any other training in which he participated.  He also stated that he was replaced as the driver for his company commander because he fell asleep while in a convoy.

As demonstrated by a December 2004 VA sleep disorder consultation, the Veteran described a "long" history of excessive daytime sleepiness, dating back to Basic Training.  

In his April 2005 notice of disagreement, the Veteran asserted that he was relieved from several military occupations during his active duty service because he was unable to stay awake.  He further asserted that he was sent to a doctor, but that "nothing was done" about his sleeping difficulties.  The Veteran did not submit or identify any treatment records dated during his active duty service wherein treatment for sleep apnea was documented.  Further, the Veteran submitted his service personnel records, claiming that they should contain notes written by the commander and 1st sergeant concerning the Veteran falling asleep while on duty; no such notes were located among the records submitted.  In May 2005, the Veteran reiterated his report of fragmented sleep since Basic Training.

In a statement in support of the Veteran's claim, K.D.R, Sr., asserted that he and the Veteran were station together in Georgia and Germany.  While stationed together, K.D.R., Sr., stated that the Veteran had a problem staying awake, and that he was "getting in trouble" for falling asleep "on the job."  K.D.R., Sr. then stated that the Veteran was sent to sick call for a physical examination, which demonstrated that the Veteran had a sleeping disorder.

In July 2007, the Veteran submitted a statement in support of his claim wherein he asserted first noticing sleeping difficulties in March 1985.  Specifically, the Veteran stated that he had difficulty staying awake during classroom training.  He initially attributed these difficulties to rigorous training, being in a new environment, and getting used to his sleeping arrangements.  The Veteran explained that he then transferred to Fort Gordon, Georgia, for Advanced Infantry Training, and then to Wurzburg, Germany.  The Veteran stated that he continued experiencing sleeping 

difficulties at both of these duty stations.  He also asserted that he experienced "jet lag" that lasted throughout his 18 months in Germany.  He reiterated his assertion that he was relieved from his duty as a driver for the company commander because he unable to stay awake.  He also detailed difficulties in performing as a radio equipment monitor.  The Veteran claimed that he was sent to sick call to see if anything could be done to treat his sleep difficulties.  The Veteran claimed that he was given vitamins and Geritol pills for energy, but that he could not tolerate this treatment due to stomach problems.

In August 2007, the Veteran submitted a statement wherein he echoed his contention that he incurred sleep apnea during his active duty service.  He further asserted that there was no medical diagnosis of sleep apnea while he served on active duty.  Moreover, he stated that symptoms of his sleep apnea were "observed" by his company commander, 1st sergeant, drill sergeant, and fellow service members.

In April 2008, the Veteran testified at a Decision Review Officer hearing, and in February 2009, the Veteran testified at a Board hearing.  During both hearings, the Veteran testified that he began experiencing sleep difficulties during his Basic Training.  The Veteran also testified that he drove into a ditch when he fell asleep while driving the company commander in Wurzburg, Germany.  After this incident, the Veteran stated that he was replaced by another driver.  The Veteran stated that he was only treated one or two times during his active duty service, while he was stationed in Germany.  After his active service discharge, the Veteran testified that he did not seek treatment for sleep apnea until 2004.  He also testified that he began a relationship with his girlfriend in 1989, 1990, or 1991, and that she witnessed the symptoms of his sleep apnea.

In February 2009, the Veteran's parents submitted a statement in support of his claim.  Therein, they asserted that when the Veteran came home on leave during his military service, he would stay up all night watching television or roaming throughout the house.  When he did sleep, they claimed that he snored "really loud" 

and it occasionally sounded as though his breathing was "cutting off" or that he was "choking on his saliva."

In March 2009, the Veteran's girlfriend submitted a statement in support of the Veteran's claim.  She stated that she and Veteran began their relationship in 1989 and that they had been involved since.  She also stated that she witnessed the Veteran having difficulty breathing while sleeping, including his breathing "cutting off."  While awake, she said that the Veteran complained of his head hurting, and feelings of his head being swollen and "tight."  Further, she said he would stay up all night and stopped lying down or going to bed, sitting up and watching television instead.  With respect to his weight, she stated that the Veteran was formerly active, but, due to improper rest, he discontinued exercising.  This led to gaining "excessive" weight in a rapid and "unusual way."  

In September 2009, the Veteran underwent a VA examination to determine the nature and etiology of this current sleep apnea.  The Veteran detailed his inservice experiences with sleep difficulties, including falling asleep while driving the company commander.  He also briefly discussed his post-service experiences, including being involved in several motor vehicles accidents.  After a physical examination was conducted, the examiner rendered a diagnosis of sleep apnea.  With respect to the etiology of the Veteran's sleep apnea, the examiner continued:

I can't resolve this issue without resort to mere speculation.  It is not disputable that he has sleep apnea.  Given his history of daytime sleepiness and on duty sleepiness as he reports and as lay person documentation supports, it is possible that he had signs of sleep apnea during his time in service.  However, there is a lack of documentation from the time he left the service to time of diagnosis.  There was some reference to the possibility o[f] [obstructive sleep apnea] in February of 2000, as there was a consult for sleep study evaluation at that time.  But this was still more 

than 10 [years] after separation from service.  There is a lack of evidence found in the service records to support that this was present during service time.  It is also clear that [the Veteran] has steadily increased his body weight from the time of being enlisted, to the time he was diagnosed with sleep apnea.

In June 2010, the Veteran underwent a VA examination to determine if his current sleep apnea was due to or aggravated by his service-connected residuals of a fractured right mandible.  After the examiner reviewed the Veteran's claims file, the Veteran's assertions, and the relevant treatment records, the diagnosis was sleep apnea.  With respect to the etiology of the Veteran's sleep apnea, the examiner opined:

[The] Veteran was not diagnosed with Sleep Apnea until 2004.  He does have a history of daytime sleepiness and on duty sleepiness as he reports and lay person documentation supports.  By the [V]eteran's own report he had symptoms of sleepiness even in Basic Training, March 1985, before the right mandibular fracture occurred in August 1985.

...

There are no increased disabling manifestations of his sleep apnea due to his previous right mandibular fracture (malunion of lower jaw).

...

Upon review of the [claims] file and medical records there was no evidence of displacement of the fracture or airway impairment from his mandibular fracture.  Based 

on my medical knowledge and review of multiple references, sleep apnea is due to an airway obstruction of some kind.  Either there is a collapse of the airway, or something blocks it.  In this case there is no evidence to support that [the Veteran's] fracture lead to or is causing his sleep apnea.

Although the Veteran asserted that his service-connected residuals of a right mandibular fracture caused or aggravated his current sleep apnea, the Board finds that as a layman his statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology cannot constitute evidence upon which to grant the claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The June 2010 VA examiner's opinion is the only competent opinion of record addressing the relationship between the Veteran's service-connected residuals of a right mandibular fracture and his current sleep apnea and is negative to the Veteran's claim.  As such, service connection for sleep apnea is denied on a secondary basis.

The September 2009 VA examiner was requested to provide an opinion as to whether the Veteran's current sleep apnea was incurred or was due to his active duty service.  The examiner opined that it was "possible" that the Veteran exhibited signs or symptoms of sleep apnea during his active duty service, but, without additional documentation, an opinion could not be rendered without resorting to mere speculation.  The Board finds that the September 2009 VA examiner's opinion is too speculative to establish service-connection in and of itself.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms 

of "may" or "possible" are too speculative to establish service connection); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  However, in concert with the other evidence of record, the Board is persuaded that service connection of sleep apnea is warranted.

As discussed above, the Veteran denied experiencing sleep difficulties prior to or at the time he enlisted.  Without a contemporaneous clinical examination wherein sleep apnea was noted, he is presumed sound upon entry into active duty service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Veteran asserted throughout the pendency of this appeal that he began experiencing symptoms associated with sleep apnea during his Basic Training, as early as March 1985.  An August 1985 treatment report indicated that the Veteran feel asleep while waiting to be treated for a right mandible fracture.  A fellow service member and the Veteran's parents submitted statements substantiating the Veteran's assertion of an inservice onset of sleep apnea.  During the December 1987 separation examination, the Veteran did not complain of nor was he treated for sleep apnea or symptoms thereof.  Although the Veteran reported that he was "in good health" upon separation, there was no specific clinical finding confirming the presence or absence of symptoms associated with sleep apnea.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value than history as reported by the veteran).  Additionally, the Veteran's girlfriend submitted a statement wherein she confirmed that the Veteran experienced symptoms of sleep apnea in 1989 when their relationship began.  The Board finds that the Veteran's assertions and the statements submitted by K.D.R, Sr., the Veteran's parents, and his girlfriend, are competent and credible as to observable symptoms of sleep apnea.  The same symptoms subsequently served as a basis for the Veteran's ongoing diagnoses of sleep apnea.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, 492 F.3d at 1377.  

While the evidence in support of the Veteran's claim does not preponderate, the Board finds that the evidence of record is at least in equipoise.  With application of 

the benefit of the doubt, the Board finds that service connection is warranted for sleep apnea.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


